DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skelton et al. (US 2012/0197322A1; hereinafter “Skelton”).
                                                        
    PNG
    media_image1.png
    575
    423
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    525
    471
    media_image2.png
    Greyscale

	In relation to claim 1, Skelton shows in figures 1 and 5, an implantable medical pump (14, 26) configured to deliver medicament within the intrathecal space of a patient [see Skelton; paragraph 0054]; one or more physiological sensors configured to monitor one or more physiological conditions of the patient [see Skelton; figure 5, posture state module (98) and posture sensor (99)]; and an external programmer (20). 
	Claim 1 further defines the external programmer as:
“configured to program the implantable medical pump with a treatment protocol specifying at least one period of time during which a specified quantity of medicament is to be administered, wherein during the at least one period of time, the implantable medical pump utilizes data from the one or more physiological sensors to time delivery of the medicament.”



Skelton states in paragraph 0047:

“a user, such as a clinician or patient 12, may interact with a user interface of external programmer 20 to program IMD 14.  Programming of IMD 14 may refer generally to the generation and transfer of commands, programs, or other information to control the operation of IMD 14.  For example, external programmer 20 may transmit programs, parameter adjustments, program selections, group selections, or other information to control the operation of IMD 14, e.g., by wireless telemetry.  As one example, external programmer 20 may transmit parameter adjustments to support therapy modifications relating to changes in the posture state of patient 12.”

	In relation to the drug infusion protocol or algorithm, Skelton states in paragraph 0085:

“[p]rocessor 92 controls pump module 96 according to therapy instructions stored within memory 94.  For example, memory 94 may contain the programs or groups of programs that define the drug delivery therapy for patient 12.  A program may indicate the bolus size or flow rate of the drug, and processor 92 may accordingly deliver therapy.  Processor 92 may also use posture state information from posture state module 98 to adjust drug delivery therapy when patient 12 changes posture states, e.g., adjusts his or her posture.

	Based on the cited paragraphs above, Skelton discloses a system wherein the user interface sets the program of operation of the pump defining bolus size and flow rate of the drug based on a period of time when the posture sensor provides posture state information to the processor and, based on the program, the bolus size and flow rate are changed based on adjustments in posture.  Accordingly, Skelton anticipates claim 1.
	In relation to claim 2, Skelton explicitly discloses the use of an accelerometer [see Skelton; paragraph 0031].
In relation to claim 3, Skelton shows in figure 5, a sensor (99) integrated with the pump/implantable medical device (IMD).  
In relation to claim 6, Skelton discloses in paragraph 0030, a comparison of the sensed posture data with a threshold.  The threshold corresponds to movement of the patient.
In relation to claim 7, Skelton states in paragraph 0085, “[p]rocessor 92 may also use posture state information from posture state module 98 to adjust drug delivery therapy when patient changes posture states, e.g., adjusts his or her posture.”  To determine an adjustment in posture, the sensed 
In relation to claim 9, Skelton discloses in paragraph 0044, “posture state detection may also be used to provide notifications, such as providing notification via a wireless link to a care giver that a patient has potentially experienced a fall.”  The examiner considers a fall posture, a particular/desired posture for the notification to be activated.  A fall could also be considered increased patient activity.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 8, 10, 11, 12, 13, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Skelton et al. (US 2012/0197322A1; hereinafter “Skelton”) in view of Radojicic (US 9,770,180), as discussed above, and in further view of in view of Fischell (US 4,731,051).
In relation to claims 4 and 5, Skelton shows in figure 5, a posture sensor (99) wired to a processor (92).  Skelton does not disclose (1) a wireless communication capability and (2) continuous monitoring by the sensor.  However, such capabilities would have been considered conventional in the art at the time of filing as evidenced by the teachings of Radojicic.
                                                
    PNG
    media_image3.png
    668
    583
    media_image3.png
    Greyscale

In relation to the wireless capability, Radojicic shows in figure 8, a pressure monitor/sensor for monitoring the spine having wireless capability.  Accordingly, for an artisan skilled in the art, modifying the sensor disclosed by Skelton with wireless capability, as taught by Radojicic, would have been considered obvious in view of the demonstrated conventionality of this communication enhancement.  Moreover, the artisan would have been motivated to make the modification because wireless capability provides the flexibility of placing the sensor away from the pump and near the area of the body that needs to be monitored.  
In relation to continuous monitoring, Radojicic demonstrates the conventionality of continuous monitoring.  Radojicic states in column 4, starting in line 65: “[m]onitoring would occur continuously or intermittently, in the acute, subacute or chronic phase of injury and disease of the spinal cord.  These measurements would allow for more precise therapeutic interventions.”  Accordingly, for an artisan skilled in the art, modifying the monitoring sequence performed by Skelton with continuous monitoring, because the combination of intermittent and continuous monitoring of the spine would have allowed more precise therapeutic interventions [see Radojicic; column 4, starting in line 65].  
In relation to claim 8, Skelton does not disclose a programming period of time defined to begin at a specified time of day and extend for a defined duration.  However, Fischell discloses an implantable pump capable of delivering a drug based on a prescription schedule(s) [see Fischell; column 6, starting in line 10] and 3-hour and 24-hour running integral dosage limits [see Fischell; column 3, starting in line 11]. Accordingly, for an artisan skilled in the art, modifying the implantable pump disclosed by Skelton with the capability of infusing a drug based on a schedule [from a specific time to a specific time] would have been considered obvious in view of the demonstrated conventionality of this particular enhancement.  Moreover, the artisan would have been motivated to make the modification because infusion scheduling would have facilitated the adaptation of the dosage according to the particular patient’s physiology [see Fischell; column 3, lines 13-14].
In relation to claim 10, as discussed above, the cited references disclose the steps of (1) programming an implantable medical pump with a treatment protocol specifying at least one period of time during which a specified quantity of medicament is to be delivered into the intrathecal space of patient; (2) monitoring one or more physiological conditions of the patient with one or more physiological sensors to determine at least one of a posture of the patient or patient activity inferring heightened cerebrospinal fluid oscillations; and (3) timing the delivery of the medicament to coincide with at least one of a desired posture of the patient or patient activity inferring heightened cerebrospinal fluid oscillations, thereby improving dispersion of the medicament within the intrathecal space of the patient.
In relation to claim 11, as discussed above, Skelton discloses the monitoring of a posture of a patient.
In relation to claim 12, as discussed above, Radojicic demonstrates the conventionality of continuous monitoring.  
In relation to claim 13, Skelton shows in figure 6, an external programmer having memory (108).  Paragraph 0088 specifically discloses the retrieving of stored data.
In relation to claims 14 and 15, Skelton shows in figure 6, an external programmer having memory (108).  Paragraph 0088 specifically discloses the retrieving of stored data.  Moreover, Skelton states in paragraph 0085, “[p]rocessor 92 may also use posture state information from posture state module 98 to adjust drug delivery therapy when patient changes posture states, e.g., adjusts his or her posture.”  To determine an adjustment in posture, the sensed data must be compared to a standard or threshold.  The term “threshold” is defined by the Meridian Webster dictionary as “a level, point, or value above which something is true or will take place and below which it is not or will not”.  As indicated above, posture state information/posture adjustment is utilized to alter drug delivery therapy.  In order to identify posture adjustment, the system must identify a value or level [a threshold] that it defines as change in posture.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962.  The examiner can normally be reached on Mon-Fri 7:00 AM-5:00 PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Mr, Nathan Price can be reached at 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Respectfully submitted,

/MANUEL A MENDEZ/Primary Examiner, Art Unit 3783